 


109 HR 317 IH: Judicial District of the Virgin Islands Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 317 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mrs. Christensen introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To establish the District Court of the Virgin Islands as a court under article III of the United States Constitution. 
 
 
1.Short titleThis Act may be cited as the Judicial District of the Virgin Islands Act of 2005. 
2.Establishment of District Court of the Virgin Islands as an article III court 
(a)Establishment 
(1)In generalChapter 5 of title 28, United States Code, is amended by inserting after section 126 the following new section: 
 
126A.Virgin IslandsThe Virgin Islands constitutes one judicial district comprising two divisions. 
(1)The Saint Croix Division comprises the Island of Saint Croix and adjacent islands and cays. 
Court for the Saint Croix Division shall be held at Christiansted. 
(2)The Saint Thomas and Saint John Division comprises the Islands of Saint Thomas and Saint John and adjacent islands and cays. 
Court for the Saint Thomas and Saint John Division shall be held at Charlotte-Amalie.. 
(2)Conforming amendmentThe table of contents for chapter 5 of title 28, United States Code, is amended by inserting after the item relating to section 126 the following: 
 
 
126A. Virgin Islands. 
(3)Number of judgesThe table contained in section 133(a) of title 28, United States Code, is amended by inserting after the item relating to Vermont the following: 
 
 
 
“Virgin Islands2”. 
(b)Revised Organic Act of the Virgin Islands 
(1)RepealsSections 25, 26, and 27 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1615, 1616, and 1617) are repealed. 
(2)Bill of rightsSection 3 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1561) is amended in the 23d undesignated paragraph— 
(A)by inserting article III; after section 9, clauses 2 and 3;; and 
(B)by striking : Provided, however and all that follows through the end of the paragraph and inserting the following: ; except that all offenses under the laws of the Virgin Islands which are prosecuted in the courts established by local law shall continue to be prosecuted by information, except those that are required by local law to be prosecuted by indictment by grand jury.. 
(3)Jurisdiction of local courtsSection 21 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1611) is amended to read as follows: 
 
21.Jurisdiction of courts of the Virgin Islands 
(a)Jurisdiction of the courts of the Virgin IslandsThe judicial power of the Virgin Islands shall be vested in such appellate court and lower local courts as may have been or may hereafter be established by local law. The courts of the Virgin Islands established by local law shall have jurisdiction over all causes of action in the Virgin Islands over which any court established by the Constitution and laws of the United States does not have exclusive jurisdiction. 
(b)Practice and procedureThe rules governing the practice and procedure of the courts established by local law and those prescribing the qualifications and duties of the judges and officers thereof, oaths and bonds, and the times and places of holding court shall be governed by local law or the rules promulgated by those courts.. 
(4)Jurisdiction over criminal matters and income taxSection 22 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1612) is amended to read as follows: 
 
22.Jurisdiction over income taxThe United States District Court for the District of the Virgin Islands shall have exclusive jurisdiction over all criminal and civil proceedings in the Virgin Islands with respect to the income tax laws applicable to the Virgin Islands, regardless of the degree of the offense or of the amount involved, except the ancillary laws relating to the income tax enacted by the legislature of the Virgin Islands. Any act or failure to act with respect to the income tax laws applicable to the Virgin Islands which would constitute a criminal offense described in chapter 75 of the Internal Revenue Code of 1986 shall constitute an offense against the government of the Virgin Islands and may be prosecuted in the name of the government of the Virgin Islands by appropriate officers thereof in the United States District Court for the District of the Virgin Islands without the request or consent of the United States attorney for the Virgin Islands.. 
(5)Relations between United States courts and local courtsSection 23 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1613) is amended to read as follows: 
 
23.Relations between courts of the United States and local courts 
(a)In generalThe relations between the courts established by the Constitution or laws of the United States (including the United States District Court for the District of the Virgin Islands) and the courts established by local law with respect to appeals, certiorari, removal of causes, the issuance of writs of habeas corpus, and other matters or proceedings shall be governed by the laws of the United States pertaining to the relations between the courts of the United States, including the Supreme Court of the United States, and the courts of the several States in such matters and proceedings, except that for the first 15 years following the establishment of the appellate court authorized by section 21(a) of this Act, the United States Court of Appeals for the Third Circuit shall have jurisdiction to review by writ of certiorari all final decisions of the highest court of the Virgin Islands from which a decision could be had. 
(b)Reports to congressThe Judicial Council of the Third Circuit shall submit reports to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives at intervals of 5 years following the establishment of the appellate court authorized by section 21(a) of this Act as to whether that court has developed sufficient institutional traditions to justify direct review by the Supreme Court of the United States from all final decisions of the highest court of the Virgin Islands. 
(c)RulesThe United States Court of Appeals for the Third Circuit shall have jurisdiction to promulgate rules necessary to carry out the provisions of this section.. 
(6)Appellate jurisdiction of district courtSection 23A of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1613a) is amended by striking District Court of the Virgin Islands each place it appears and inserting United States District Court for the District of the Virgin Islands. 
(7)Assignment of additional judges to the courtSection 24 of the Revised Organic Act of the Virgin Islands (48 U.S.C. 1614) is amended to read as follows: 
 
24.Assignment of additional judges to the courtWhenever it appears to be necessary for the proper dispatch of the business of the United States District Court for the District of the Virgin Islands— 
(1)the chief judge of the Third Judicial Circuit of the United States may assign— 
(A)a judge of a court of record of the Virgin Islands established by local law, 
(B)a circuit or district judge of the Third Judicial Circuit, or 
(C)a recalled senior judge of the District Court of the Virgin Islands, or 
(2)the Chief Justice of the United States may assign any other United States circuit or district judge, with the consent of that judge and the chief judge of the circuit from which the judge is assigned,to serve temporarily as a judge of the United States District Court for the District of the Virgin Islands. After the establishment of the appellate court authorized by section 21(a) of this Act, no judge described in paragraph (1)(A) may be assigned to the district court under this section.. 
(c)Pleadings and proceedings in EnglishAll pleadings and proceedings in the United States District Court for the District of the Virgin Islands shall be conducted in the English language. 
(d)Savings provisions 
(1)Pending casesWith respect to any complaint or proceeding pending in the District Court of the Virgin Islands on the day before the effective date of this Act, such complaint or proceeding may, on and after such effective date, be pursued to final determination in the United States District Court for the District of the Virgin Islands, the United States Court of Appeals for the Third Circuit, and the United States Supreme Court. 
(2)Existing officers of the courtAny individual who, on the effective date of this Act, is serving as the United States Attorney for the Virgin Islands, or the United States marshal for the Virgin Islands, may continue in such office until a successor is appointed pursuant to the provisions of title 28, United States Code. 
3.Technical and conforming amendments 
(a)Judicial comparisonsSection 333 of title 28, United States Code, is amended by striking , the District Court of the Virgin Islands,.  
(b)Retirement and survivors’ annuities 
(1)RetirementSection 373 of title 28, United States Code, is amended in subsections (a) and (e) by striking , the District Court of the Northern Mariana Islands, or the District Court of the Virgin Islands and inserting or the District Court of the Northern Mariana Islands. 
(2)Survivors’ annuitiesSection 376(a) of title 28, United States Code, is amended in paragraphs (1)(B) and (2)(B) by inserting (as in effect before the effective date of the Judicial District of the Virgin Islands Act of 2005) after the District Court of the Virgin Islands. 
(3)Calculation of service as a judgeIn the case of a judge of a district court retiring under section 371 of title 28, United States Code, after the effective date of this Act, service by the judge as a judge of the District Court of the Virgin Islands before the effective date of this Act shall be included in calculating service under section 371(c) of such title. 
(4)Rights of existing retirees not affectedNothing in this Act shall be construed to affect the rights of any judge who has retired as a judge of the District Court of the Virgin Islands before the effective date of this Act. 
(c)Courts definedSection 610 of title 28, United States Code, is amended by striking the United States District Court for the District, the Canal Zone, and by striking the District Court of the Virgin Islands,. 
(d)Magistrate judgesSection 631(a) of title 28, United States Code, is amended— 
(1)in the first sentence, by striking Virgin Islands, Guam, and and inserting Guam and; and 
(2)in the second sentence, by striking Virgin Islands, Guam, or and inserting Guam or. 
(e)Investigations by attorney generalSection 526(a)(2) of title 28, United States Code, is amended by striking and of the district court of the Virgin Islands. 
(f)Courts of appeals 
(1)Section 1291 of title 28, United States Code, is amended by striking , the United States District Court for the District of the Canal Zone, and all that follows through Virgin Islands and inserting and the District Court of Guam. 
(2)Section 1292 of title 28, United States Code, is amended— 
(A)in subsection (a)(1), by striking , the United States District Court for the District of the Canal Zone and all that follows through Virgin Islands, and inserting and the District Court of Guam,; and 
(B)in subsection (d)(4)(A), by striking the District Court of the Virgin Islands,. 
(3)Section 1294 of title 28, United States Code, is amended by striking paragraphs (2) and (3) and redesignating paragraph (4) as paragraph (2). 
(g)Court of appeals for the Federal circuitSection 1295(a) of title 28, United States Code, is amended in paragraphs (1) and (2) by striking the United States District Court for the District of the Canal Zone and all that follows through Virgin Islands, and inserting the District Court of Guam,. 
(h)Federal tort claimsSection 1346(b)(1) of title 28, United States Code, is amended by striking , together with and all that follows through Virgin Islands,. 
(i)Court reportersSection 753(a) of title 28, United States Code, is amended in the first paragraph by striking , the United States District Court for the District of the Canal Zone and all that follows through Virgin Islands and inserting and the District Court of Guam. 
(j)Representation of certain defendantsSection 3006A(j) of title 18, United States Code, is amended by striking the District Court of the Virgin Islands,. 
(k)VenueSections 1404(d) and 1406(c) of title 28, United States Code, are each amended by striking , the District Court for the Northern Mariana Islands, and the District Court of the Virgin Islands, and inserting and the District Court for the Northern Mariana Islands,. 
(l)Bankruptcy JudgesThe table contained in section 152(a)(2) of title 28, United States Code, is amended by inserting after the item relating to Vermont the following new item: 
 
 
 
“Virgin Islands2”. 
(m)Other title 18 amendments 
(1)Section 23 of title 18, United States Code, is amended— 
(A)by striking Guam, the and inserting Guam and; and 
(B)by striking , and the District Court of the Virgin Islands. 
(2)Section 6001(4) of title 18, United States Code, is amended by striking the District Court of the Virgin Islands,.  
4.Additional referencesAny reference in any provision of law to the District Court of the Virgin Islands shall, after the effective date of this Act, be deemed to be a reference to the United States District Court for the District of the Virgin Islands. 
5.Effective dateThis Act and the amendments made by this Act shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. 
 
